Citation Nr: 1727339	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease L5-S1 prior to April 22, 2016 and in excess of 40 percent beginning April 22, 2016.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability to include as secondary to degenerative disc disease L5-S1.

4.  Entitlement to service connection for a left foot disability to include as secondary to degenerative disc disease L5-S1. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to include as secondary to degenerative disc disease L5-S1.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression to include as secondary to degenerative disc disease L5-S1.

7.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to degenerative disc disease L5-S1. 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1982 through July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, October 2010, September 2012, and January 2017 rating decisions of the Togus, Maine and Cleveland, Ohio Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction now rests with the RO in Cleveland, Ohio.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a May 2017 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  
The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 22, 2016, the preponderance of the evidence shows that the Veteran had greater than 30 degrees forward flexion of the thoracolumbar spine, and did not experience ankylosis of the spine or episodes of incapacitation have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

2.  Beginning April 22, 2016, the preponderance of the evidence shows that the Veteran's forward flexion in his thoracolumbar spine was limited to 25 degrees of forward flexion after repetitive testing, and the Veteran did not experience ankylosis of the spine or episodes of incapacitation have a total duration of at least 6 weeks during the past 12 months. 

3.  Prior to April 22, 2016, the preponderance of the evidence is against a finding that the Veteran had radiculopathy in the right lower extremity secondary to his degenerative disc disease L5-S1.  

4.  Beginning April 22, 2016, the preponderance of the evidence shows that the Veteran had mild radiculopathy in the right lower extremity secondary to his degenerative disc disease L5-S1.  

5.  The preponderance of the evidence shows that the Veteran did not have radiculopathy in the left lower extremity secondary to his degenerative disc disease L5-S1 at any point during the appeal period.  

6.  In September 2008, the AOJ denied the Veteran's claim for service connection for a left foot disability to include as secondary to degenerative disc disease.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  

7.  Some of the evidence received since the September 2008 decision when considered by itself or in connection with evidence previously assembled relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left foot disability. 

8.  In July 2005, the AOJ denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  

9.  Some of the evidence received since the July 2005 decision when considered by itself or in connection with evidence previously assembled relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

10.  In September 2012, the AOJ denied the claim for service connection for depression to include as secondary to degenerative disc disease L5-S1.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  

11.  Some of the evidence received since the September 2012 decision when considered by itself or in connection with evidence previously assembled relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for depression to include as secondary to degenerative disc disease L5-S1.  

12.  The Veteran's alleged PTSD stressor has not been corroborated.  

13.  The evidence shows that the Veteran has a current acquired psychiatric disorder to include a depressive disorder, which was incurred during service and/or was aggravated by his degenerative disc disease L5-S1.  



CONCLUSIONS OF LAW

1.  Prior to April 22, 2016, the criteria for a rating in excess of 20 percent for degenerative disc disease L5-S1 have not been met.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016). 

2.  Beginning April 22, 2016, the criteria for a rating in excess of 40 percent for degenerative disc disease L5-S1 have not been met.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, DCs 5235-5243 (2016). 

3.  Prior to April 22, 2016, the Veteran is not entitled to an additional rating for right lower extremity radiculopathy secondary to degenerative disc disease L5-S1.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 4.3; 4.124a, DC 8520 (2016).

4.  Beginning April 22, 2016, the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 4.3; 4.124a, DC 8520 (2016).

5.  The criteria for an additional rating for radiculopathy of the left lower extremity have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 4.3; 4.124a, DC 8520 (2016).

6.  New and material evidence has been received, and the claim for service connection for a left foot disability secondary to degenerative disc disease L5-S1 is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  New and material evidence has been received, and the claim for service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

10.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letters in June 2008, July 2010, and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, service personnel records, VA treatment records, private records from identified providers, Social Security Administrative (SSA) records, and lay statements have been associated with the record.  VA examinations were conducted in July 2010, October 2010, August 2012, and April 2016 of the Veteran's spine, left foot, and mental disabilities.  

Rating Principles: Degenerative Disc Disease and Radiculopathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The spine is rated under DCs 5235-5243 unless 5243 is evaluated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a.  A 100 percent rating contemplates unfavorable ankylosis of the entire spine.  A 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 30 percent rating contemplates forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

DC 8520 contemplates radiculopathy manifesting as paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A 10 percent rating contemplates paralysis that is mild.  A 20 percent rating contemplates moderate paralysis.  A 40 percent rating contemplates moderately severe paralysis.  A 60 percent rating contemplates paralysis that is severe, with marked muscular atrophy.  An 80 percent rating contemplates paralysis that is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  
Analysis: 

Rating Degenerative Disc Disease and Radiculopathy prior to April 22, 2016

Prior to April 22, 2016, the manifestations of degenerative disc disease L5-S1 (hereinafter degenerative disc disease) are rated under DC 5241.  After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 20 percent for the Veteran's back disability and associated symptoms prior to April 22, 2016.  

The Veteran's forward flexion was measured several times by multiple VA examiners during the period at issue, and the forward flexion was consistently greater than 30 degrees.  For instance, the July 2010 VA examiner noted that the Veteran has chronic pain (5/10) in his lower back which is described as a dull ache which radiates down the right leg and into the right foot, which is associated with tingling.  The Veteran has had one incapacitating episode over the past 12 months that required bed rest prescribed by a physician.  He admits to flare-ups (8/10) occurring daily lasting for about 15 minutes precipitated by assuming a sitting from a supine position, and after prolonged walking, sitting, and ascending stairs.  During a flare-up he will sit until the pain decreases or he will lie down if possible.  He routinely uses a heating pad on his back nightly.  As the flare-ups are short lived his limitation of motion and functional impairment is also short lived.  The Veteran reported stiffness, decreased motion, spasms, weakness of the right leg and tingling in the right foot, and occasional tingling of the left foot but denies weakness, incontinence of stool, or urine or erectile dysfunction.  He does not use any assistive devices for ambulation.  He denies falling and he can stand for about 40 minutes and can walk 50 feet.  He denies hospitalization or surgery of the back.  The Veteran's back condition has a moderate effect on his present work and he can perform all daily activities.  

On examination, lumbar spine flexion was 0 to 85 degrees with pain at 40 degrees.  During a flare-up or following repetitive use the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability (endurance), incoordination, or functional loss.  There is objective evidence of painful motion but not spasm, weakness, or tenderness.  There is no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  On neurological testing, the Veteran has a strength of 5/5 throughout.  Both tone and rapid alternating movements are within normal limits.  Pronator drift is negative.  There is no atrophy fasciculation or tremor.  Deep tendon reflexes are 2/4 throughout and are bilaterally symmetrical.  Toes are down going bilaterally. Sensory testing reveals a normal light touch pinprick and vibration.  There is no loss of protective sensation.  Cerebellar testing reveals a normal finger-to-nose.  The Veteran's gait is with a slight limp favoring the left side.  He can rise to his toes and heels without difficulty.  Romberg test is normal.  Tandem gait is unremarkable. 

The October 2010 VA back examiner recorded the Veteran's complaint that his lumbar pain is constant and it occasionally radiates into the right more than the left leg.  He describes numbness, paresthesias, and leg weakness - specifically the entire right leg including all 5 toes.  He has had an EMG/NCV study of the right lower extremity, but this did not show any evidence of radiculopathy.  In the last 12 months, there have been no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  On average the Veteran reported flare-ups that occur 6 times per year and they generally last for about 2 days.  These flare-ups are precipitated (but not aggravated by) physical activity such as lifting or excessive walking and the most recent flare-up was precipitated by an automobile accident in early September. Rest and medications alleviate the symptoms associated with the flare-ups.  During flare-ups or following repetitive use the Veteran's range of motion but not function will be additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.

Upon examination, the examiner found that the Veteran was capable of 55 degrees of flexion.  The examiner opined that during flare-ups or following repetitive use, the Veteran's range of motion but not function was limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  There is no spinal fixed deformity (ankylosis) or abnormality of the paraspinal musculature of the thoracolumbar spine.  The examiner found no clinical EMG/NCV or radiographic evidence of lumbar radiculopathy.  He does have right peroneal neuropathy that was unrelated to his service.  The Veteran's spinal conditions interfere with occupational functioning in that he cannot perform repetitive bending, standing more than an hour, or lifting more than 20 pounds that is required for his usual job as a laborer.  

VA obtained another examination in August 2012 to further assess the Veteran's functional limitations of the spine.  However, the examiner opined that range of motion testing could not be accurately determined since the Veteran was uncooperative with the back examination and gave poor effort secondary to severely increased subjective complaints of back pain.  The examiner opined the Veteran exaggerated voluntary contractions in his upper extremity that are not physiological and interfered with his ability to perform the range of motion testing.  The examiner noted that the Veteran was seen to reach over and bend to about waist level (90 degree flexion) when touching a chair during the examination and then was severely limited to about 30 degrees flexion when standing.  Thus, the examiner concluded that ROM testing is not recorded due to inaccurate findings due to uncooperative examination.  

Regarding radiculopathy, the examiner concluded that there is no electrodiagnostic evidence of a right lower extremity radiculopathy or overt peripheral neuropathy.  The examiner concluded that there is no pathology or diagnosis of bilateral lower extremity radiculopathy.  The Veteran has neuropathic complaints in a nondermatomal distribution over the entire left leg which is not medically credible.  The examiner opined that the Veteran's condition of no pathology or diagnosis of bilateral lower extremity radiculopathy is less likely than not (less than 50 percent probability) proximately due to or the result of his service connected degenerative disc disease L5-S1 since there is no condition of bilateral lower extremity radiculopathy and there are no clinical findings supportive of lumbosacral radiculopathy.

In summary, the VA examination reports prior to April 22, 2016 consistently indicate that the Veteran was capable of greater than 30 degrees of forward flexion under all applicable testing conditions.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Ankylosis was not shown.  Further, there was no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board notes the record contains no medical evidence or findings prior to April 22, 2016 that clearly show the Veteran was more functionally limited.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran was not entitled to a rating in excess of 20 percent for his degenerative disc disease prior to April 22, 2016.  38 C.F.R. § 4.71a.

While the Board considered whether an additional rating for radiculopathy is warranted prior to April 22, 2016, the Board notes that the VA examiners and objective testing completed prior to that date consistently indicate that the Veteran did not have radiculopathy.  Although the Veteran reported subjective complaints of weakness and tingling, the Board affords the objective findings greater probative value.  Accordingly, the criteria for a compensable rating for radiculopathy of either lower extremity were not met prior to April 22, 2016.  38 C.F.R. § 4.124a.

Rating Degenerative Disc Disease and Radiculopathy beginning April 22, 2016

The Veteran was examined again on April 22, 2016, and the findings in the examination provide some evidence of a worsening condition by that time.  The Veteran was noted to be capable of sedentary and light duty work that does not require repetitive bending or twisting at the waist.  Specifically, the Board notes that the April 2016 examination revealed forward flexion was reduced to 25 degrees after repeated testing.  This finding supports a rating of 40 percent beginning April 22, 2016.  However, the evidence of record does not support a rating in excess of 40 percent as there was no evidence of unfavorable ankylosis of the lumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Board also noted that the April 2016 examination revealed mild right-sided radiculopathy associated with the Veteran's degenerative disc disease, which involved the sciatic nerve.  There was no constant pain, mild intermittent pain, no numbness, and mild paresthesias/dysesthesias of the right lower extremity.  As the VA examiner characterized the condition as mild, the Board finds that the evidence does not reflect that the Veteran is entitled to a rating in excess of 10 percent for mild radiculopathy in the right lower extremity as of April 22, 2016.  There were no findings to support any diagnosis of left lower extremity radiculopathy so a compensable rating is not warranted.  38 C.F.R. § 4.124a.

Legal Criteria: Reopening and Entitlement to Service Connection 

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis: Reopening of the Veteran's Claim for Entitlement to Service Connection for a Foot Disability

In September 2008, the AOJ denied the claim for service connection for a left foot disability secondary to degenerative disc disease.  The claim was denied because there was insufficient evidence of a nexus between the Veteran's current left foot callus and his service-connected degenerative disc disease.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  Therefore, the Board finds that the September 2008 rating decision became final. 

However, the Board finds that some of the evidence received since the September 2008 decision when considered by itself or in connection with evidence previously assembled relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a foot disability.  Specifically, the Veteran submitted additional podiatry notes and underwent additional VA examinations addressing whether there is a nexus in this case.  See October 2010 and April 2016 VA foot and back examinations.  

Subsequent evidence received into the record including an April 2016 VA back examination includes evidence of radiculopathy of the right lower extremity.  The Veteran contends his back condition including radiculopathy caused his left foot disability by altering his gait, and the Board presumes his statements to be credible for the purposes of reopening.  

Additionally, a review of the pertinent evidence shows that the scope of the Veteran's left foot disability claim is broader than his left foot callus and includes other conditions such as a hammer toe, which was not clearly addressed in the September 2008 rating decision.  The Board finds that additional evidence of raises a reasonable possibility of establishing a causal relationship between the Veteran's back disability and a left foot disability. 

Accordingly, the Board finds that reopening and further consideration of the Veteran's claim for entitlement to service connection for a left foot disability is warranted.

Analysis: Reopening of the Veteran's Claim for Entitlement to Service Connection for PTSD

In July 2005, the AOJ denied the claim for service connection for PTSD.  The claim was denied because there was no diagnosis and no corroboration of an in-service stressor including the Veteran's claim of being present at the scene of a barracks bombing.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  Therefore, the Board finds that the decision became final.

However, the Board also notes the Veteran submitted subsequent treatment records showing a diagnosis of PTSD.  See, e.g., January 2013 Dual DX Medical/Pharm Assessment from Cincinnati VA Medical Center (VAMC).  The Board finds this evidence raises a reasonable possibility of establishing a current diagnosis, which was a missing element in the prior denial.  Accordingly, the Board finds that reopening and further consideration of the Veteran's claim for entitlement to service connection for PTSD is warranted. 

Analysis: Reopening of the Veteran's Claim for Entitlement to Service Connection for Depression

In September 2012, the AOJ denied the claim for service connection for depression secondary to degenerative disc disease.  The claim was denied because the evidence did not support a finding of a nexus between the Veteran's depression and his service.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  Therefore, the Board finds that the decision became final. 

In May 2017, the Veteran submitted a positive nexus opinion from a psychologist, who opined that the Veteran's depression was caused and aggravated by his service including aggravation by his service-connected degenerative disc disease.  The Board finds this new evidence has a reasonable possibility of substantiating the nexus element for the purposes of direct service connection and also secondary service connection through causation or aggravation by degenerative disc disease.  Accordingly, the Board finds that reopening and further consideration of the Veteran's claim for entitlement to service connection for depression is warranted.

Analysis: Entitlement to Service Connection for an Acquired Psychiatric Disorder

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities ( 38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Lay testimony is sufficient to corroborate an in-service stressor (absent clear and convincing evidence to the contrary) when evidence establishes that Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 U.S.C.A. § 1154(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board considered the Veteran's claim for entitlement to service connection for PTSD but finds there is no credible evidence corroborating an in-service stressor.  In his July 2010 statement to reopen, the Veteran asserted that he was involved in a search and rescue mission in Beirut in 1983.  In a July 2010 notice letter, the Veteran was asked to complete a questionnaire detailing additional information about his alleged stressor, which he did not return or complete.  The Veteran's DD 214 and personnel records do not indicate that he served in combat, and there are no credible supporting third party lay statements or other records corroborating his claim that he witnessed a bombing.  In September 2010, a memorandum from the JSRRC coordinator detailed the efforts made to corroborate the Veteran's stressor, and concluded that information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  As the preponderance of the evidence is against a finding that the in-service stressor occurred, there can be no valid PTSD diagnosis.  Accordingly, service connection for PTSD is denied.

However, the Board also considered the Veteran's claim for service connection in the larger context of acquired psychiatric disorders.  

The Board finds that the first Shedden element is met.  The record shows that the Veteran has been diagnosed with a depressive disorder, which has continued to the present date.  See, e.g., April 2017 opinion from Licensed Psychologist, H. H-G.; January 2013 Dual DX Medical/Pharm Assessment from Cincinnati VAMC.  Therefore, the Board finds that the Veteran has a current disability of an acquired psychiatric disorder to include a depressive disorder.

The Board finds that the second Shedden element is met.  As noted by the Veteran's attorney, the Veteran's service treatment records show that he experienced emotional difficulties during service.  See May 2017 Veteran's Brief with attachments.  For instance, a progress note dated in July 1983 stated that he has emotional problems which were causing a lot of pressure.  On an August 1983 medical examination, the Veteran marked depression or excessive worry.  Therefore, the Board finds that the Veteran experienced psychological difficulties during service.  

The Board finds that the third Shedden element is met.  The Board considered an August 2012 VA mental disability examiner's opinion that the Veteran's depression is less likely than not related to service.  However, the Board affords the opinion little weight because it is not supported by adequate rationale and does not consider later evidence received into the record.  Specifically, the examiner's opinion does not fully address whether the Veteran's depression has been aggravated by his service-connected back disability through the present date.

In the context of the totality of the evidence to date, the Board finds that the August 2012 VA examiner's opinion is outweighed by the preponderance of the evidence including subsequent medical opinion evidence, which supports a finding of a nexus between the Veteran's depression and his service.  As noted in the May 2017 representative brief, the Veteran's service treatment records show he was exhibiting emotional difficulties during his service.  

A May 2017 opinion by a licensed psychologist indicates that the Veteran's depression was incurred in service and has been aggravated by his service-connected back disability.  The Board affords the May 2017 psychologist's opinion great probative weight because it is consistent with evidence of emotional problems in the STRs, the Veteran's lay statements, and several supporting third party lay statements recalling that the Veteran's exhibited behavioral problems on returning from service.  See May 2017 Veteran's Brief with attachments.  Therefore, the Board finds that the evidence currently of record establishes that there is a nexus between the Veteran's depressive disorder and the Veteran's service including aggravation of depression due to degenerative disc disease. 

Accordingly, the Board finds the evidence supports a finding that the Veteran is entitled to service connection for an acquired psychiatric disorder to include a depressive disorder, NOS. 


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease prior to April 22, 2016 and in excess of 40 percent beginning April 22, 2016 is denied.  

The Veteran's petition to reopen his claim for entitlement to service connection for a left foot disability to include as secondary to degenerative disc disease is granted.

The Veteran's petition to reopen his claim for entitlement to service connection for PTSD is granted.

The Veteran's petition to reopen his claim for entitlement to service connection for depression to include as secondary to degenerative disc disease is granted.  

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is granted. 





REMAND

In the October 2010 VA examination of the Veteran's foot and back, the VA examiner opined that the Veteran's left foot callus was less likely as not caused or aggravated by the Veteran's lumbar degenerative disc disease as a secondary condition.  The examiner found there is no nexus with which to link these conditions, and the examiner noted there is no clinical EMG/NCV, or radiographic evidence of lumbar radiculopathy.  

However, as of April 22, 2016, the Veteran is service connected for right lower extremity radiculopathy based in part on an April 2016 VA foot and back examiner's opinion that the Veteran has mild radiculopathy in the right lower extremity associated with his back condition.  While the 2010 VA foot examiner opined that any gait abnormality due to the low back would have affected both feet equally, the Board finds this statement to be conclusory and unsupported by sufficient rationale.  Therefore, the Board finds the opinion does not provide an adequate basis to reach a decision on the issue of entitlement to service connection for a left foot disability secondary to degenerative disc disease and right lower extremity radiculopathy.  

Moreover, the October 2010 VA examiner only addressed the Veteran's callus on the left foot and did not fully address whether other findings such as the Veteran's hammer toe were related to his service.  The Veteran's claim for a service connection for a left foot disability is broader than the callus, and all applicable disabilities of the foot attributable to service should be addressed.  Therefore, the AOJ should schedule the Veteran for another examination to determine whether his back condition including right lower extremity radiculopathy has caused or aggravated a left foot disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding VA records or private records relevant to the issue of service connection for a left foot disability.  The AOJ should make reasonable attempts to obtain and associate any outstanding evidence with the record.

2. Thereafter, the AOJ should schedule the Veteran for an examination with an appropriate VA examiner to determine whether there is a relationship between the Veteran's left foot disabilities and his service-connected back condition with right lower extremity radiculopathy.  The VA examiner should be provided with a complete copy of the evidence of record including this remand order.  If the Veteran is unable to attend the examination, the VA examiner should provide an addendum opinion based on the record.  The VA examiner is asked to answer the following questions based on his review of the claims file and pertinent examination findings:

a) Please identify all current disabilities and symptomatology affecting the Veteran's left foot.

b) In regard to any identified disabilities and associated symptoms of the left foot, opine whether it is at least as likely as not (a 50 percent or greater probability) that each of the Veteran's foot disabilities were incurred in, caused by, or aggravated by his military service.

c) In regard to any identified disabilities and associated symptoms of the left foot, opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot disabilities were caused by or aggravated by his degenerative disc disease and right lower extremity radiculopathy.  For example, please opine whether the Veteran's left foot disabilities may have been caused or aggravated by an altered gait due to degenerative disc disease and right lower extremity radiculopathy.

3. After the above development has been completed, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


